Order entered March 21, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01014-CV

                                 ENNIS, INC., Appellant

                                            V.

            DUNBROOKE APPAREL CORPORATION, LARRY RAMIREZ,
                       AND MATT GRAY, Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-09-00032-D

                                         ORDER
       We DENY Ennis, Inc.’s Motion for Supplemental Briefing. We also DENY appellees’

Motion for Sanctions filed as part of appellees’ Response to Ennis’s Motion for Supplemental

Briefing.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE